Citation Nr: 0509037	
Decision Date: 03/25/05    Archive Date: 04/01/05

DOCKET NO.  03-32 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent, for 
service-connected residuals of a healed fracture, partial 
removal of the sesamoid of the right great toe.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.A. Rein, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1991 to April 
1996.

This case comes to the Board of Veterans's Appeals (Board) on 
appeal from a February 2002 decision by the RO in Columbia, 
South Carolina which granted service connection and a 10 
percent rating for residuals of a healed fracture and partial 
sesamoid removal of the right great toe, degenerative changes 
and limitation of motion (claimed as right foot pain).   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to appellate 
review.

Service medical records reflect that the veteran was treated 
for right foot pain. A September 1995 podiatry consultation 
report reflects that an x-ray study showed a fracture of the 
right fibular sesamoid.  

In January 1996, the veteran had surgery for a fracture with 
non-union of the fibula sesamoid of the right foot.  The 
fibular sesamoid was partially removed.  The operation report 
stated that the fibular sesamoid was fractured with 
degenerative joint changes secondary to trauma.  

The most recent VA examination of the right great toe MTP 
joint for compensation purposes was conducted in August 2001.  

In February 2004, the veteran underwent a fibula 
sesamoidectomy, shaving of the medial sesamoid, simple 
bunionectomy and release of the anterior and posterior 
capsule to reduce the veteran's inability to plantar flex at 
the metatarsophalangeal (MTP) joint.   

In May 2004, a VA physician ordered physical therapy noting 
that the veteran needed aggressive mobilization.  The VA 
physician also noted a foreign body of less then 1 
millimeter, which he thought was either a needle, saw tooth 
or #11 blade tip.

Given the ongoing treatment, including surgery, since the 
last VA examination, the veteran must be afforded a new 
examination.  38 U.S.C.A. § 5103A(d) (West 2002); Caffrey v. 
Brown, 6 Vet. App. 377 (1994).  Ongoing medical records 
should also be obtained.  38 U.S.C.A. § 5103A(b) (West 2002); 
see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, 
and must be obtained if the material could be determinative 
of the claim).  

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO should attempt to obtain VA 
medical records pertaining to the 
treatment for a right foot disability 
covering the period from January 2004 to 
the present.  In particular, the RO 
should attempt to obtain the operative 
report relating to the veteran's February 
2004 right foot surgery.

2.  The RO should make arrangement with 
the appropriate VA medical facility to 
have the veteran undergo a VA examination 
by a podiatrist to determine the current 
severity of any current disabilities of 
the right foot.  The claims folder should 
be provided to and reviewed by the 
doctor.  All findings should be reported 
in detail.  

It is requested that the examination 
include range of motion testing of all 
involved joints. The examiner is also 
requested to include the degrees of 
normal ranges of motion.

Additionally, the examiner should be 
requested to determine whether the 
involved joints exhibit weakened 
movement, excess fatigability, or 
incoordination and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss or favorable or 
unfavorable ankylosis.  The examiner 
should also be asked to express an 
opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when used repeatedly 
over a period of time.

The examiner is requested to identify all 
residual symptoms and findings, which are 
a manifestation of or were caused by the 
in-service injury and subsequent surgical 
interventions.  A complete rational for 
any opinion expressed should be included 
in the report.


3.  The RO should then re-adjudicate the 
claim for a higher initial rating for 
service-connected residuals of a healed 
fracture, partial sesamoid removal of the 
right great toe, degenerative changes and 
limitation of motion, with consideration 
of all potentially applicable diagnostic 
codes.  If the claim is denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case, and given an opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN 	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).





